Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8-18 are currently under examination, wherein claims 8 and 12-14 have been amended and claim 18 has been newly added in applicant’s amendment filed on September 14, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 8-17 under 35 U.S.C. 103 as stated in the Office action dated May 14, 2021 have been withdrawn in light of applicant’s amendment filed on September 14, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP (5839763 B1) in view of JP (2008-198977 A). Because JP (5839763 B1) is in Japanese, its patent family member Oyamada et al. (US Pub. 20170110430 A1) has been relied upon in this Office action. 
With respect to claims 9, 14 and 18, Oyamada et al. (‘430 A1) discloses a bonding wire comprising 0.05-5.00 at% of one or more of In, Ga and Cd; 0.01-5.00 at% of one or more of Ni, Cu, Rh, Pd, Pt and Au; 10-300 at ppm (i.e. 0.001-0.03 at%) of P and one or more of Be, B, Ca, Y, La and Ce; and a balance of Ag and incidental impurities wherein the total atomic percentage of In, Ga and Cd in the bonding wire surface region extending from a depth of 0-1 nm is equal to or larger than 1.2 time the total atomic percentage in a bonding wire inner region extending from a depth of 1-10 nm; and the total atomic percentage of In, Ga and Cd in a bonding wire surface region extending from a depth of 0-10 nm is equal to or larger than two times the total atomic percentage in a bonding wire inner region extending from a depth of 20-30 nm (abstract and paragraphs [0020]-[0046]). Oyamada et al. (‘430 A1) does not specify the content range of P or P and one or more of Be, B, Ca, Y, La and Ce or one or more of Be, B, Ca, Y, La and Ce as claimed in claims 9, 14 and 18 respectively. JP (‘977 A) discloses a Ag-based bonding wire containing P and/or one or more of Ca, Be and La in a total amount of 5-10,000 mass ppm (i.e. 0.0005-1.0000%) (Abstract, claims 2 and 3, paragraphs [0012], [0013], [0026], [0029] and [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by mass 0.0005-1.0000% P and/or one or more of Ca, Be and La in the bonding wire of Oyamada et al. (‘430 A1) as disclosed by JP (‘977 A) in order to further improve the strength of the wire as disclosed by JP (‘977 A) (paragraph [0026], [0029] and [0053]). The elemental content ranges and the atomic percentage ratio ranges disclosed by Oyamada et al. (‘430 A1) in view of JP (‘977 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would .
Allowable Subject Matter
4.	Claims 8, 10-13 and 15-17 are allowable because Oyamada et al. (‘430 A1) in view of JP (‘977 A) does not disclose the bonding wire as claimed in the independent claims 8, 12 and 13 as amended; and a further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Response to Arguments
5.	The applicant’s arguments filed on September 14, 2021 have been fully considered but they are not persuasive.	
The applicant argues that the wire of JP (‘977 A) is distinguishable from the wire as claimed. In response, the examiner notes that it is well held that tone cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of Oyamada et al. (‘430 A1) in view of JP (‘977 A) as discussed above wherein Oyamada et al. (‘430 A1) is the primary reference and the secondary reference JP (‘977 A) has only been relied upon to establish the ground of rejection of the claimed content ranges of P or P and 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/16/2021